Citation Nr: 1536305	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center
in Fort Harrison, Montana


THE ISSUES

Entitlement to payment of or reimbursement for medical expenses incurred on February 27, 2008, and April 6, 2008, at private medical facilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 1999. 

This appeal is before the Board of Veterans' Appeals (Board) from May and July 2008 decisions of a Department of Veterans Affairs (VA) Network Authorization and Payment Center.  In August 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran did not receive VA medical services within the 24-month period preceding the furnishing of his February 27, 2008, and April 6, 2008, treatment at private medical facilities.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for private medical expenses incurred on February 27, 2008, and April 6, 2008, have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.1000, 17.1002 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran received treatment from private medical facility on February 27, 2008, and received treatment for a bump to the right eyelid, diagnosed as a chalazion, at a private medical facility on April 6, 2008.  The record does not reflect, and the Veteran has not asserted, that either medical condition for which he received treatment was service-connected.  See 38 U.S.C.A. § 1728.  Rather, as reflected in his March 2009 notice of disagreement and August 2013 testimony before the Board, the Veteran asserts that his first instance of treatment was for a broken humerus as the result of a skiing accident, that he did not have a choice but to go to the private medical facility because the nearest VA hospital was approximately two-and-a-half hours away, that he had no means to travel that far, and that if a VA hospital would have been close by he would have gone there for treatment instead.  

Payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment will be made only if certain conditions are met, which are listed under 38 C.F.R. § 17.1002.  One of these conditions is that, at the time the emergency treatment was furnished, the veteran must have been enrolled in the VA health care system and have received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 U.S.C.A. § 1725(a), (b); 38 C.F.R. §§ 17.1000, 17.1002(d).

The agency of original jurisdiction (AOJ) denied the Veteran's claim, most recently in a February 2013 statement of the case, in part, on the basis that he had not been treated at a VA facility during the 24 months prior to his private medical treatment in February and April 2008; rather the Veteran's most recent VA treatment prior to his 2008 private treatment was determined to have been in October 2005.  The record contains no clear evidence to the contrary.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Furthermore, the Veteran does not assert facts to the contrary.  Rather, during his August 2013 hearing before the Board, he testified that he had moved to Colorado in January 2006, and, between then and his treatment in February and April 2008, had not received VA medical services.  

As the record reflects that the Veteran did not receive VA medical services within the 24-month period preceding the furnishing of his February 27, 2008, and April 6, 2008, treatment, he is not eligible, by statute, for payment or reimbursement by VA under 38 U.S.C. § 1725 for any such treatment.  The Veteran is therefore precluded by law from payment of or reimbursement for private medical expenses incurred on February 27, 2008, and April 6, 2008.  Accordingly, his claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the law, and not the evidence, is dispositive of the claim, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. 


ORDER

Payment of or reimbursement for medical expenses incurred on February 27, 2008, and April 6, 2008, at private medical facilities is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


